Hoke, J.
In our opinion there is no maintainable objection to the validity of this proposed bond issue. Under C. S., ch. 95, art. 10, and ch. 119, sec. 1, Laws of 1921, the county boards of education are, under specified conditions, expressly authorized to consolidate “local-tax districts and special-chartered districts,” both where they have the same or different tax rates, and also to consolidate tax districts with nonlocal-tax districts, etc. The statute contains provisions further that in case of consolidation where the tax rate differs, the rate may be made uniform by the county commissioners on the recommendation of the board of education, and with the further proviso that no taxpayer of a consolidated district shall be required to pay a larger special tax rate than that originally voted by his' district. In the case presented here, both of these districts having heretofore voted the same special tax rate for school purposes, there is no constitutional question involved by an increase of the tax rate of either. As to instances where the tax rate may differ, as where there is an attempt to combine a special-tax district with a nonspecial-tax rate territory — the statutes present greater difficulty for these special school-tax districts — organized and exercising governmental functions in the administration of the school laws, have been held gwasi-public corporations, subject to the constitutional provisions in restraint of contracting debts for other than necessary expenses, except by vote of the people of a given district. Smith v. School Trustees, 141 N. C., 143; Constitution, Art. VII, sec. 7. Where such conditions are presented and, owing to the constitutional objection suggested, it would seem that in order to combine a special-tax district with nonspecial-tax territory the question should be considered and dealt with as an enlargement of districts and coming under C. S., 5530, whereby the outside territory is allowed to vote separately on the proposed tax. The question, however, does not arise on the present record, and is only referred to in order to exclude the inference that in making our present decision we are approving in toto the provisions of chapter 179, above referred to. The two districts, therefore, having been properly combined into one, and the voters of the consolidated district having approved the bond issue by a pronounced majority, in addition to the principle announced in Smith v. School Trustees, supra, there is ample and express statutory provisions incorporating the inhabitants and affording further authority, if any were required, for the measure as contemplated. In ch. 308, Laws of 1919, it is provided, among other things, that the inhabitants of every road, school, or other district in or on behalf of which bonds or other evidence of debt are authorized by law to be issued, etc., etc., shall for all purposes relating to the issue of such bonds or other evidence of debt, constitute a body politic and *133corporate, and its governing authorities may adopt a seal and, except as otherwise provided by law, may have all the powers and perform all the duties of an incorporation in reference to the issue or payment of such bonds or other indebtedness, etc. Such statute appearing is C. S., 360. And in ch. 87, Public Laws, special session, 1920, it is enacted that the board of trustees of any school district in this State is authorized to issue bonds for special school purposes where the measure is properly approved by the voters at an election held as the law provides. In section 9 of this statute the term school district is defined to include every graded school district, high school district, township, or other school district in this State, and the term “board of trustees” shall include the principal administrative or governing body of a school district by whatever name called. And that there may be no uncertainty to arise from the use of these broad and inclusive terms, ch. 224, Laws of 1921, superadds to “governing body” the words “or school committee,” thus extending the provisions of the act to these school districts, which were then in charge of local school agents under the direction of the county board of education. Again, in Laws 1921, ch. 133, see. 4, there is further provisions made that for all purposes relating to the issuance or payment of bonds by or on behalf of any school district in this State, the inhabitants are constituted a body politic and corporate by the name and style by which such school district is known, and said body politic is hereby authorized to sue and be sued, etc. It is suggested that section 1 of this last statute has, in certain instances, been disapproved in its application to certain school districts which the General Assembly has attempted to create by special enactment contrary to one of the recent constitutional amendments contained in Art. II, sec. 29, prohibiting the incorporation of new school districts by special enactment, as shown in Trustees v. Trust Co., 181 N. C., 306; Sechrist v. Comrs., 181 N. C., 511. But if it be conceded that every instance having significance coming under this section 1 is within the principle.of the decision referred to, that, as appellee contends, would not affect the force and operation of section 4 just cited, the latter being on a subject distinct and severable from the provisions of section 1. Keith v. Lockhart, 171 N. C., 451-459; Black on Constitutional Law, sec. There is nothing in Woosley v. Comrs., 182 N. C., 429, that in any way militates against our disposition of the present appeal. In that case the Court held that “under the law there prevailing and applicable, C. S., 5469-5473, the county boards of education were without authority to superimpose a high school district on existing districts not consolidated or abolished, but still functioning for other than high school purposes, and that the said section referred to the estab-*134lisbment or change of districts in the sense of territorial divisions or geographical regions.” In the present case, and under the Laws of 1879, these boards, as we have seen, are authorized to'combine special-tax districts, and these consolidated districts are authorized to vote special tax rates for schools on the entire district in accordance with law. And in instances like the present, where the districts have already voted the same tax rate, the consolidation making no increase of the prevailing tax and authorizing none except where the voters impose it upon themselves, such a statute is, in our opinion, clearly within the legislative power, and under its provisions the proposed bond issue, having been fully approved by the voters, the same will constitute a valid obligation of the consolidated district. The court below has correctly ruled that the restraining order should be dissolved- and action dismissed.
Affirmed.